Citation Nr: 9906563	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right patellar fracture, status post surgical excision 
of the distal patellar pole.


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel











INTRODUCTION

The veteran had active service from September 1989 to 
February 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Denver, Colorado 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection of residuals of a right 
patellar fracture, status post surgical excision of the 
distal patellar pole, and assigned, per Diagnostic Code 5299-
5257, a 10 percent rating.  The veteran initiated an appeal 
and the rating was confirmed by rating decision of the 
Buffalo, New York RO in May 1996.  The Board remanded the 
issue in January 1997 for further development.  The Board is 
satisfied that the requested development has been 
accomplished and will address the merits of the appeal below.  


FINDINGS OF FACT

Residuals of a right patellar fracture, status post surgical 
excision of the distal patellar pole, are manifested by mild 
degenerative joint disease of the patella, range of motion of 
zero to 120 degrees, pain on motion, strength of 3/5 on 
flexion and extension, atrophy of the right thigh, and no 
more than slight laxity of the anterior cruciate ligament.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a right 
patellar fracture, status post surgical excision of the 
distal patellar pole based on no more than slight ligament 
laxity is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.71a, Diagnostic Code 
5257(1998).

2.  A separate rating of 10 percent, and no more, for 
residuals of a right patellar fracture, status post surgical 
excision of the distal patellar pole based findings of 
arthritis and pain on motion is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 and 5261 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect the veteran sustained a grade 
I open fracture of the right patella, with avulsion of the 
patellar tendon, in a parachute training accident in February 
1993.  He underwent open debridement and irrigation of the 
wound, excision of the distal pole of the patella, and 
reconstruction and reattachment of the patellar tendon.  He 
was honorably discharged in February 1994 by reason of 
mandatory retirement required by law due to temporary 
physical disability.

He filed an original application for compensation or pension 
in February 1994 seeking service connection of multiple 
disorders including a disability of the right knee.

At VA examination in March 1994, the veteran complained of 
recurrent episodes of right knee discomfort, problems going 
down stairs, and he reported he had reinjured the knee three 
days before, climbing stairs, and had associated swelling 
around the inferior aspect of the patella.  His usual 
medication was an occasional aspirin but since the reinjury 
he had been taking Motrin.  On examination, he was noted to 
have a limp due to discomfort in the right knee, a well-
healed surgical scar, and mild swelling of the inferior 
aspect of the right patella.  Medial and lateral collateral 
ligaments were intact.  Drawer test was negative.  Range of 
motion was zero to 80 degrees.  Report of X-ray reflects a 
finding of minimal spurring of the inferior aspect of the 
patella which may be the site of an old, healed fracture.  
The examiner's diagnoses included status post fracture, 
distal right patella, requiring open reduction and resuturing 
of the patellar tendon to the inferior aspect of the right 
patella, current functional status described above, 
arthralgia of the right knee, and post-traumatic arthritis 
involving the right patella.  The examiner reported that 
there was insufficient evidence to establish a diagnosis of 
arthritis of the internal right knee.  

Based on this examination report, and the veteran's service 
medical records, the RO granted service connection of 
residuals of a right patellar fracture, status post surgical 
excision of the distal patellar pole, and assigned, per 
Diagnostic Code 5299-5257, a 10 percent rating.

In his notice of disagreement in September 1994, the veteran 
contended that he had moderate to severe instability of the 
joint.  In his VA Form 9 in March 1995, he stated that he had 
pain, instability and decreased weight bearing.

At VA examination in May 1996, the veteran reported he had 
pain on standing or walking a long time (40 minutes), was 
unable to squat, and his right thigh was smaller than his 
left.  On examination, it was noted that he walked with a 
slight limp.  The right thigh, six inches above the meniscus, 
was 1.5 inches smaller than the left thigh at that level.  At 
the meniscus, and 12 inches above the meniscus, they were 
equal.  Medial and collateral ligaments were intact.  Drawer 
test was positive with 3/16 of an inch movement.  There was 
no swelling or free fluid and no deformity.  Range of motion 
was zero to 110 degrees.  Report of X-ray reflects a finding 
of spurring within the patella, but no visible fracture line, 
and mild degenerative change at the medial compartment of the 
knee joint.  The examiner's diagnosis was fractured right 
patella, status post excision of the lower pole of the 
patella and suturing of the patellar tendon; also noted was 
the fact that the veteran had had a second operation to 
excise scar tissue.

As previously mentioned, rating decision in May 1996 
continued the 10 percent rating for residuals of a right 
patellar fracture, status post surgical excision of the 
distal patellar pole.

Further VA examination of the knee was conducted in August 
1997, following the Board's January 1997 remand.  The veteran 
was currently a student studying engineering.  He reported 
that he had had a second surgical procedure in May 1994 due 
to pain and swelling; the knee was debrided and scar tissue 
was removed.  He stated that he currently had increased knee 
pain; occasional lacking [sic] in the extended position with 
excessive walking and kneeling; and aggravation of pain and 
swelling with twisting, bending, and climbing up and down 
stairs.  He also reported weakness in the knee with flexion 
and extension, and increased pain, swelling and stiffness 
with cold and damp weather.  He followed a home exercise 
program and took no specific medication except an occasional 
aspirin.  On examination, the right thigh, at two inches 
above the patella, was 1.5 inches smaller that the left thigh 
at that level.  The calves were the same size.  Range of 
motion was zero to 120 degrees.  Strength of musculature was 
3/5 on flexion, with pain elicited, and 3/5 on extension.  
The left knee was 5/5.  The right knee was slightly tender.  
There was no swelling or effusion.  There was no evidence of 
pain elicited with compression of the patella or with 
movement of the patella.  Stress testing revealed a slight 
degree of laxity of the anterior cruciate ligament.  The 
lateral and medial collateral ligaments were intact.  The 
scar was seven inches and was well-healed, nontender, and not 
adherent to the underlying tissue.  The examiner reported 
that X-ray had been ordered and reviewed.  Diagnosis was 
residuals of an open fracture of the right patella with 
disruption of the patellar tendon, status post excision of 
the distal pole of the right patella, and status post 
surgical debridement of the right knee.  

In an addendum, made in response to the RO's request for 
further report in light of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examiner reported that X-ray had shown mild 
degenerative joint disease of the patella.  He reported that 
the veteran was a student under vocational rehabilitation and 
therefore his right knee impairment did not interfere with 
his activities of daily living or occupation.  He reiterated 
the findings of weakness with flexion and extension, atrophy 
of the right thigh, and normal range of motion.  He reported 
there was no evidence of incoordination of the right knee.  
He said that the veteran's knee pain was on a daily basis.

In a letter to the veteran in February 1997, the RO requested 
specific information about any up-to-date treatment the 
veteran had received for his right knee disability.  There is 
no reply from the veteran of record.




II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  The Board recognizes that the United 
States Court of Veterans Appeals (which was redesignated as 
the United States Court of Appeals for Veterans Claims, 
effective March 1, 1999) recently held that there is a 
distinction between an original rating and a claim for an 
increased rating.  Thus, the rule espoused in the Francisco 
precedent, above, may not be applicable in the present case, 
because the veteran's claim for service connection and 
disability compensation for his knee has remained in 
appellate status since he filed an NOD as to the initial 
decision on his original claim.  Fenderson v. West, ___ 
Vet.App. ___, No. 96-947, slip op. at 7-9 (Jan. 20, 1999). 
Accordingly, our analysis of this case takes the Fenderson 
decision into account.  The evidence of record includes the 
initial VA examination in March 1994 which contained X ray 
evidence of arthritis of the right knee.

In evaluating the veteran's request for a higher rating, the 
Board considers the medical evidence of record.  The medical 
findings are then compared to the criteria set forth in the 
VA's Schedule for Rating Disabilities.  An evaluation of the 
level of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the Court has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet.App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. 
§ 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, supra, 
the Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes (DC) 5003 and 5257, and that evaluation of 
knee dysfunction under both these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under DC 
5257, the veteran must also exhibit limitation of motion 
under DC's 5260 or 5261 in order to obtain the separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of these 
codes, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97, July 1, 1997.  However, 
in a later opinion, the General Counsel noted that even if 
the claimant technically has full range of motion but motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and section 4.59 would be available. VAOPGCPREC 
9-98, August 14, 1998.

The rating decisions in the claims file reflect that the 
veteran's disability has been evaluated under the provisions 
of DC 5299-5257 of VA's Schedule for Rating Disabilities, at 
38 C.F.R. § 4.71a.  That type of designation is used when the 
condition to be rated is not specifically listed in the 
Rating Schedule: the first two digits derive from the part of 
the schedule most closely identifying the part of the body 
involved, and the "99" indicates that the condition will be 
rated by analogy with a closely related disability.  See 38 
C.F.R. §§ 4.20, 4.27.  

DC 5257 pertains to other impairment of the knee.  Slight 
subluxation or lateral instability of the knee is assigned a 
10 percent disability rating.  Moderate subluxation or 
lateral instability of the knee warrants a 20 percent 
disability rating, and severe subluxation or lateral 
instability of the knee warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, DC 5257.

Traumatic arthritis is rated as degenerative arthritis.  DC 
5010.  Degenerative arthritis is rated based on the 
limitation of motion of the specific joint or joints 
involved.  DC 5003.  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in extension and 
flexion.  38 C.F.R. § 4.71, Plate II.  Where extension is 
limited to 5 degrees or flexion is limited to 60 degrees a 
non compensable evaluation is assigned.  When extension is 
limited to 10 degrees or flexion is limited to 45 degrees a 
10 percent rating is for application.  When extension limited 
to 15 degrees or flexion is limited to 30 degrees a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, DC's 5260 and 
5261.  

At the VA examination in May 1996, the veteran had a positive 
Drawer test, and, at his most recent VA examination in August 
1997, he was found to have slight laxity of the anterior 
cruciate ligament.  We note that at the VA examination in 
March 1994, prior to the initial rating, Drawer test was 
negative, and that, at VA examinations in March 1994 and May 
1996, medial and collateral ligaments were found to be 
intact, and no comment was made regarding the anterior 
cruciate ligament or the presence of laxity.  The veteran's 
right knee motion was reported to be from zero degrees to 80 
degrees on examination in March 1994 and minimal spurring of 
the patella was noted on X-Ray.  In May 1996 range of right 
knee motion was from zero degrees to 110 degrees.  At the VA 
examination in August 1997, the veteran was found to have 
less strength on flexion and extension of the right knee, as 
compared to the left, and atrophy of the right thigh muscle.  
He was reported to have pain on flexion and extension of the 
knee with flexion to 120 degrees and extension to zero 
degrees.

In view of the objective evidence of record and considering 
the guidance set forth above, we find that the veteran is not 
entitled to more than a 10 percent rating for the slight 
laxity of his anterior cruciate ligament under the rating 
criteria provided by DC 5257.  A higher 20 percent rating is 
warranted when moderate laxity has been demonstrated.  More 
than slight laxity has clearly not been shown by the 
objective evidence.  However, we find that a separate 10 
percent rating, and no more, is also warranted on the basis 
that arthritis has been demonstrated and the veteran has been 
shown to have pain on motion.  While the veteran's range of 
right knee motion exceeds the level provided for assignment 
of a non compensable evaluation under DC 5260 or 5261, so 
that assignment of a 10 percent rating is clearly not 
warranted on that basis, he has exhibited pain on motion such 
that a compensable evaluation under DC 5003 and 4.59 is 
applicable.  Accordingly, we find that the veteran is 
entitled to a separate 10 percent rating in addition to the 
10 percent assigned for the slight laxity of his knee under 
DC 5257. 

ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right patellar fracture, status post surgical excision 
of the distal patellar pole, based on no more than slight 
laxity, is not warranted. To this extend, the appeal is 
denied.

Entitlement to a separate rating of 10 percent, and no more, 
for residuals of a right patellar fracture, status post 
surgical excision of the distal patellar pole, based on 
arthritis and pain on motion is warranted, subject to the law 
and regulations controlling the award of monetary benefits.  
To this extend the appeal is allowed.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals




- 10 -


- 1 -


